       Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Virginia L. Giuffre,

       Plaintiff,

v.                                     Case No.: 15-cv-07433-LAP

Ghislaine Maxwell,

       Defendant.


     INTERVENORS’ JULIE BROWN AND MIAMI HERALD MEDIA CO.’S
RESPONSE TO MAXWELL’S OBJECTIONS TO UNSEALING SEALED MATERIALS
       RELATED TO DOCKET ENTRIES 345, 356, 362, 370, 422, 468, & 640




                                      Sanford L. Bohrer
                                      Christine N. Walz
                                      Cynthia A. Gierhart
                                      HOLLAND & KNIGHT, LLP
                                      31 West 52nd Street
                                      New York, NY 10019
                                      Telephone: 212.513.3200
                                      Fax: 212.385.9010

                                      Attorneys for Intervenors
                                      Julie Brown and Miami Herald Media Company
        Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 2 of 7




       Intervenors Julie Brown and Miami Herald Media Co. (“Miami Herald”) respectfully

submit this response to Defendant Ghislaine Maxwell’s Memorandum of Law in Support of

Objections to Unsealing Sealed Materials Related to Docket Entries 345, 356, 362, 370, 422, 468,

& 640 (Dkt. 1208) (“the Objections”). 1

                                          ARGUMENT

       In the Objections, Ms. Maxwell concedes that this Court has consistently found that the

presumption of public access outweighs Ms. Maxwell’s asserted countervailing interests, and she

fails to offer any additional arguments to warrant the continued sealing of materials in this matter.

Instead, she rests on arguments that are irrelevant to the Court’s evaluation of whether documents

should be unsealed.

       As set forth in Intervenors’ prior responses, any privacy rights Ms. Maxwell may have are

far outweighed by the public interest in allegations of sexual trafficking of minors, Ms. Maxwell’s

reliance on the protective order was not reasonable, and there are other measures available to

mitigate any risk to Ms. Maxwell’s right to a fair jury trial. See Dkt. Nos. 1067, 1155. Because

Ms. Maxwell has not raised any new arguments regarding her countervailing interests, Intervenors

rest on and incorporate into this response their prior arguments that the presumption of public

access outweighs Ms. Maxwell’s asserted countervailing interests. Ms. Maxwell has not met her

burden to establish that any documents should remain sealed, and the documents at issue should

be unsealed in full.




1
 As with prior filings, counsel for Intervenors have seen only the redacted versions of these
documents that are available on the public docket and submit this response based on the known
portions of the documents as well as the parties’ public representations as to their contents.
Therefore, Intervenors also join the arguments of Ms. Giuffre in favor of unsealing. See Dkt. 1213.
         Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 3 of 7




I.      The Court Should Unseal Documents That Have Already Been Made Public.

        Ms. Maxwell bears the burden of overcoming the presumption of public access to judicial

documents. See United States v. Amodeo, 71 F.3d 1044, 1047 (2d Cir. 1995) (Amodeo II);

Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004). And where those documents

Ms. Maxwell seeks to keep shielded were already unsealed, the burden is insurmountable. See

Alcon Vision, LLC v. Lens.com, No. 18-CV-0407 (NG), 2020 WL 3791865, at *7–8 (E.D.N.Y.

July 7, 2020) (“[Party contesting unsealing] cannot defeat the already heavy presumption in favor

of public access with respect to materials that are ‘already in the public domain.’”).

        Continued sealing of documents that are already in the public domain would be “futile.”

In re Application to Unseal 98 Cr. 1101(ILG), 891 F. Supp. 2d 296, 300 (E.D.N.Y. 2012) (“[T]he

cat is out of the bag, the genie is out of the bottle.”). The Court “simply do[es] not have the power,

even were we of the mind to use it if we had, to make what has thus become public private again.”

Gambale, 377 F.3d at 144. In Gambale, the Second Circuit held that—even where it was a “serious

abuse of discretion” for the lower court to disclose the parties’ settlement amount in an unsealing

order—there is no cause to order the document be resealed. Id. (The genie is out of the bottle . . .

. We have not the means to put the genie back.”); see also Alcon Vision, LLC, 2020 WL 3791865,

at *7–8 (finding documents already unsealed in a parallel MDL action should also be unsealed in

this case).

        Ms. Maxwell’s attempts to put the genie back in the bottle are futile. Ms. Maxwell in part

argues that continued sealing will simply be easier. That is, continued sealing of duplicate filings

“will keep the docket uncluttered by hundreds of ‘released’ documents which are, in fact, just

copies of previously released documents.” Objections, at 1208. At the same time, she argues that

the Court should re-analyze the documents that the Second Circuit already unsealed to give the



                                                  2
        Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 4 of 7




Does a chance to weigh in. 2 See id. at 7 (claiming the Court should re-review the documents

because the Does’ “information may or may not have been appropriately redacted by the Second

Circuit”).

       These arguments are all unavailing. There is simply no benefit to debating whether

documents should be sealed when they are already widely disseminated on the courts’ public

dockets. See In re Application to Unseal 98 Cr. 1101(ILG), 891 F. Supp. 2d at 300 (“Any

balancing of the interests here, however, would be academic as the information the Government

and Doe seek to maintain sealed has already been publicly revealed . . . .”). 3

II.    Docket 422 and Related Docket Entries 423-1 and 423-4 Are Judicial Documents.

       Ms. Maxwell argues that Docket 422 and its related filings are not judicial documents

because, after Ms. Maxwell filed a motion to compel production of Ms. Giuffre’s settlement

agreement with Jeffrey Epstein (Dkt. No. 422), the parties thereafter filed a joint stipulation to

resolve the motion. See Objections, at 10. However, the joint stipulation—which can be found at

Docket No. 437 and which is public—states that the matter is resolved only if the Court endorses




2
  Now that the Court and the parties have had an opportunity to experience one full round of
unsealing related to Does 1 and 2, Intervenors suggest streamlining the process moving forward.
For example, as Ms. Giuffre suggests in her response (Dkt. 1213), there is no reason to continue
sealing information related to Does who have not objected. Therefore, Intervenors join in Ms.
Giuffre’s request that all future unsealing orders additionally unseal information related to Does
who have not objected. If there is one area where Intervenors agree with Ms. Maxwell it is that
Intervenors also do not want to “clutter” the docket with repetitious filings, each time having to
scour thousands of pages of duplicative documents, each round searching for the text that was
newly un-redacted in that round.
3
  Ms. Maxwell continues to make futile arguments that are causing delay and unneeded expense
for the Court and the parties, as she has in past filings. For example, Intervenors have only just
obtained access to the 20 lines of text Ms. Maxwell fought to keep sealed in her motion for
reconsideration, only to find that the text simply contained Ms. Maxwell’s denials about non-
sexual conduct and testimony that was already public, as those same lines of text appeared in the
government’s indictment of Ms. Maxwell.

                                                  3
        Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 5 of 7




the letter and orders Ms. Giuffre to produce the document. See Dkt. No. 437. She would not

produce it without the court order. Id. On September 19, 2019, Judge Robert Sweet signed and

endorsed the letter and filed it on the docket, which is also public, thereby ordering Ms. Giuffre to

produce the document. See Dkt. No. 438.

       Judicial documents are those that are “relevant to the performance of the judicial function

and useful in the judicial process.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d

Cir. 2006). “[A] court ‘perform[s] the judicial function’ not only when it rules on motions

currently before it, but also when properly exercising its inherent ‘supervisory powers.’” Brown

v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019).

       Here the motion at Docket No. 422 was decided by Judge Sweet, when Judge Sweet

endorsed the letter and, in doing so, ordered Ms. Giuffre to produce a document. The parties could

not have resolved their dispute without court intervention, which is precisely at the heart of the

Court’s judicial function and supervisory powers. See Lugosch, 435 F.3d at 119. Additionally,

this Court has already made a determination that Docket 422 was a judicial document because it

was included in the batch of decided motions for review. Docket 422 and its related filings are

therefore judicial documents subject to a presumption of access. 4

III.   Ms. Maxwell’s Use of Selective Online Comments to Undermine the Unsealing
       Process Is Unfounded.

       Finally, Ms. Maxwell attempts to undermine this process by selectively quoting from



4
  Further, other courts in this Circuit have found that whether a motion is ruled on is not dispositive
of whether it is a judicial document. Bernstein v. Bernstein Litowitz Berger & Grossmann LLP,
814 F.3d 132, 140 (2d Cir. 2016) (finding that “pleadings—even in settled cases—are Judicial
records subject to a presumption of public access”); Dawson v. Merck & Co., No.
112CV1876BMCPK, 2021 WL 242148, at *2 (E.D.N.Y. Jan. 24, 2021) (“[A] judicial decision is
not a prerequisite to finding a presumptive right of public access”); Accent Delight Int’l Ltd. v.
Sotheby’s, 394 F. Supp. 3d 399, 416 (S.D.N.Y. 2019) (“[T]he Amended Complaint is plainly ‘a
judicial document subject to a presumption of access.’”).

                                                  4
         Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 6 of 7




unnamed online commenters exhibiting strong opinions about Ms. Maxwell. These quotes cannot

and should not erode long-standing jurisprudence that providing public access to judicial records

“is an essential feature of democratic control.” Amodeo II, 71 F.3d at 1048. Nor should the

comments detract from the exceptional discoveries that have resulted from the release of

documents in this case, including important insights into how allegations of sexual trafficking of

minors continued without recourse for years.

        Documents in this case have been improperly sealed for too long—as documents are

released, individuals will continue to comment on the facts of this case. That is not surprising, nor

is it proof that the release of documents has not achieved its goals of educating the public on

matters of grave public importance and the role of the courts in adjudicating the parties’ disputes.

        Online commentary about Ms. Maxwell does nothing to minimize that access to judicial

records in this case has allowed—and will continue to allow—the public to monitor the courts and

their functioning. 5

                                         CONCLUSION

        For all of the foregoing reasons, Intervenors respectfully request that this Court unseal

sealed materials related to Docket Entries 345, 356, 362, 370, 422, 468, & 640, and their related

submissions.




5
  The Second Circuit has also held that the “motive of the person seeking access” is “irrelevant to
defining the weight accorded the presumption of access.” Amodeo II, 71 F.3d at 1050.
Considering why someone seeks access or what the person will do with the information “risks self-
serving judicial decisions tipping in favor of secrecy.” Id. Rather, the Court must look at the
interests served more broadly. Making the information available through a news story means that
“those interested in monitoring the courts may well learn of, and use, the information.” Id.


                                                 5
       Case 1:15-cv-07433-LAP Document 1214 Filed 02/12/21 Page 7 of 7




Dated: New York, New York             Respectfully submitted,
       February 12, 2021
                                      /s/ Christine N. Walz
                                      Sanford L. Bohrer
                                      Christine N. Walz
                                      Cynthia A. Gierhart
                                      31 West 52nd Street
                                      New York, NY 10019
                                      Telephone: 212.513.3200
                                      Fax: 212.385.9010
                                      Attorneys for Intervenors
                                      Julie Brown and Miami Herald Media Company




                                      6
